BROWN, Justice
(dissenting).
The effect of the decree involved in this case dismissing the case for want of prosecution was to strike it from the docket. This, under the circumstances stated, the court had a right to do. While this dismissal did not affect the validity of the previous final decree settling the equities between the parties, it terminated the Us pendens and made it necessary that the party interested file a supplemental bill invoking the power of the court to enforce said decree. I am, therefore, of the opinion that the mandamus in this case should be denied. Ex parte Krasner, 249 Ala. 640, 32 So.2d 678.
I, therefore, respectfully dissent